DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 03/25/2020 has been acknowledged.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Examiner’s opinion in regards to claim 1, Singh et al (US 20140366618 A1) teaches an apparatus (10, i.e. tire tread wear estimation system) for determining a tread depth status of a tire (12) of a vehicle (22) (Paragraph 0066), the apparatus (10) comprising an accelerometer interface to access acceleration data from an accelerometer (i.e.  wheel-mounted accelerometer) associated with the tire (12) wherein the acceleration data including first acceleration data indicative of acceleration in a first direction (Paragraph 0078).
However, Singh el al does not teach the structural limitations of an apparatus for determining a tread depth status of a tire of a vehicle further comprising a power spectrum generator generating a first power spectrum density associated with the first data segment, a second power spectrum density associated with the second data segment, and a third power spectrum density associated with the third data segment including a data augmenter to augment the first, second, and third power spectrum densities into a fourth power spectrum density; and a status controller to determine the tread depth status based on the fourth power spectrum density in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.
Regarding claims 8 & 16, the reasons for allowance are the same as discussed for claim 1 above.  The remaining claims are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh et al (US 20180154707 A1) - The invention relates generally to tire monitoring systems for collecting measured tire parameter data during vehicle operation and, more particularly, to a system and method for estimating tire inflation pressure and wear state based upon such measurements.
Singh (US 20170166019 A1) - The invention relates generally a system and method for classifying road surface roughness and, more particularly, to such systems employing vehicle-based sensor data.
Singh et al (US 20150040656 A1) - The invention relates generally to tire monitoring systems for collecting measured tire parameter data during vehicle operation and, more particularly, to a system and method for estimating tire wear state based upon such measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856          

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856